STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

ROGER D. FRALEY,
Claimant Below, Petitioner                                                              FILED
                                                                                   November 6, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
vs.)   No. 19-0722 (BOR Appeal No. 2053981)                                      SUPREME COURT OF APPEALS

                   (Claim No. 2018021206)                                            OF WEST VIRGINIA




ALPHA NATURAL RESOURCES,
Employer Below, Respondent


                              MEMORANDUM DECISION
      Petitioner Roger D. Fraley, by Counsel Reginald D. Henry, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Alpha Natural
Resources, Inc., by Counsel H. Dill Battle III, filed a timely response.

         The issue on appeal is compensability. The claims administrator rejected the claim on April
11, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the decision
in its February 11, 2019, Order. The Order was affirmed by the Board of Review on July 19, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Fraley, a coal miner and electrician, alleges that he developed carpal tunnel syndrome
as a result of his employment. On March 10, 2016, Mr. Fraley was treated at Beckley ARH and
was diagnosed with sleep apnea, morbid obesity, lower back pain, neck pain, knee pain, and
anxiety. He returned on June 20, 2016, and was diagnosed with hand numbness, likely secondary
to cervical narrowing. Mr. Fraley underwent an EMG on December 15, 2016, which showed active
left C5-6 radiculopathy with moderate bilateral median mononeuropathy at the wrist consistent
with carpal tunnel syndrome. There was also evidence of widespread peripheral neuropathy.

     On December 15, 2016, Mr. Fraley was referred to Barry Vaught, M.D., for arm and hand
numbness as well as neck pain. Dr. Vaught diagnosed bilateral carpal tunnel syndrome and
                                                 1
polyneuropathy. On January 30, 2017, Rajesh Patel, M.D, treated Mr. Fraley following an injury
to his neck and shoulder approximately two weeks prior while lifting buckets of water. Mr. Fraley
had not worked since the injury occurred on January 17, 2017. Dr. Patel diagnosed cervical sprain,
lumbar sprain, right rotator cuff sprain, cervical neuroforaminal narrowing from C3-6, cervical
disc protrusions at C3-4 and C4-5, right C5-6 cervical radiculopathy, and right shoulder rotator
cuff syndrome.

        Mr. Fraley began treating with S. Brett Whitfield, M.D., on February 23, 2017. He reported
that he was injured at work while lifting a five-gallon bucket from his truck. He also reported
numbness in both hands before the injury but stated that the numbness had increased. Dr. Whitfield
diagnosed right shoulder impingement, right shoulder biceps tendon tear with possible rupture,
and multiple areas of cervical neuroforaminal narrowing with multiple disc protrusions. Mr. Fraley
underwent an EMG on March 6, 2017, which showed active right C5-6 radiculopathy, bilateral
carpal tunnel syndrome, and widespread peripheral polyneuropathy in the upper extremities.

        In a March 13, 2017, treatment note, Dr. Patel diagnosed cervical stenosis at C4-5 and C5-
6, right shoulder rotator cuff syndrome, right C5-6 radiculopathy, cervical degenerative disc
disease, carpal tunnel syndrome, and upper extremity peripheral neuropathy. Dr. Patel stated that
surgery could be considered for the cervical spine, and Mr. Farley underwent surgery on July 13,
2017.

        On September 27, 2017, Dr. Patel, diagnosed cervical post-fusion syndrome C4-6, right
rotator cuff sprain, cervical sprain, and bilateral carpal tunnel syndrome. Mr. Fraley was seen by
Dr. Whitfield on January 25, 2018, due to continued difficulty with bilateral hand numbness. He
diagnosed post-right shoulder rotator cuff repair, mild residual weakness in the rotator cuff
muscles, and bilateral carpal tunnel syndrome. He recommended carpal tunnel release. On
February 27, 2018, Z. Kabbara, M.D., also diagnosed bilateral carpal tunnel syndrome.

        Mr. Fraley completed an Employees’ and Physicians’ Report of Injury on March 1, 2018,
alleging an injury to both hands in the course of his employment. The physician’s section was
completed by Dr. Whitfield, who opined that Mr. Fraley developed bilateral carpal tunnel
syndrome as a result of his employment. The employer completed a carpal tunnel questionnaire
on March 22, 2018, indicating that Mr. Fraley’s job duties required constant acts of manual
dexterity, constant reaching high and low levels, occasional wrench use to push/pull forty to ninety
pounds, and occasional lifting up to eighty pounds.

        Mr. Fraley completed a carpal tunnel syndrome questionnaire on March 26, 2018,
indicating that he used impact guns, ratchets, wrenches, hammer, sledgehammers, chisels, cable
cutters, pliers, channel locks, and various other tools in the course of his employment. He had to
frequently push or pull fifty pounds and had to continuously use pounding, hammering, and
vibrating tools. The claims administrator rejected the claim on April 11, 2018.

        Rebecca Thaxton, M.D., performed a physician review on April 15, 2018, in which she
opined that there was insufficient evidence to find that Mr. Fraley’s carpal tunnel syndrome was
the result of his compensable injury. On July 17, 2018, Bruce Guberman, M.D., performed an
                                                 2
independent medical evaluation in which he diagnosed bilateral carpal tunnel syndrome due to
work trauma. He noted that Mr. Fraley’s job required continuous use of hand tools, which required
force and awkward positions. Dr. Guberman opined that he had symptoms and studies consistent
with bilateral carpal tunnel syndrome.

        On September 12, 2018, Mr. Fraley testified in a deposition that he was a coal miner for
forty-two years. He was required to use his hands repetitively and used various tools including
hammers, chisels, ratchets, wrenches, and channel locks. He denied any hand injuries. Mr. Fraley
stated that he stopped working due to a January 2017 neck injury. He testified that he had never
been diagnosed with diabetes or thyroid issues.

        Prasadarao Mukkamala, M.D., performed an independent medical evaluation on October
9, 2018, in which he indicated that he previously examined Mr. Fraley on April 9, 2018, for a
January 17, 2017, injury. After review, Dr. Mukkamala opined that Mr. Fraley suffers from carpal
tunnel syndrome, but he did not believe it was work-related. Dr. Mukkamala found that there was
evidence of widespread peripheral neuropathy, which predisposes Mr. Fraley to carpal tunnel
syndrome. Dr. Mukkamala noted that Mr. Fraley’s symptoms did not improve when he quit
working, which indicates that the carpal tunnel syndrome is not the result of his work duties.

       The Office of Judges affirmed the claims administrator’s rejection of the claim in its
February 11, 2019, Order. It found that none of the treatment notes of record suggest that Mr.
Fraley’s bilateral carpal tunnel syndrome is the result of his work duties. The only treating
physician to opine that the condition is work-related was Dr. Whitfield in the Report of Injury.
However, the Office of Judges found that he did not explain how Mr. Fraley’s work duties cause
him to develop carpal tunnel syndrome.

        The Office of Judges found that Dr. Guberman examined Mr. Fraley and found that he
developed carpal tunnel syndrome as a result of cumulative work trauma. However, Dr. Guberman
failed to explain which activities caused him to develop the condition. Further, the report failed to
discuss Mr. Fraley’s confounding conditions, such as obesity, age, and widespread peripheral
neuropathy. The Office of Judges also found that Dr. Guberman’s report failed to explain why the
symptoms failed to improve after Mr. Farley ceased working.

        The Office of Judges concluded that Dr. Mukkamala examined Mr. Fraley and considered
his comorbidities, which are obesity and widespread polyneuropathy. Dr. Mukkamala opined that
both conditions can explain the bilateral carpal tunnel syndrome. The Office of Judges found that
Dr. Guberman’s report lacked specifics. It also found that the treating physician’s notes are
confusing regarding whether the condition allegedly resulted from an occupational injury or
developed over time due to long-term exposure. The Office of Judges ultimately concluded that
Mr. Fraley failed to show that he developed bilateral carpal tunnel syndrome in the course of and
resulting from his employment. The Board of Review adopted the findings of fact and conclusions
of law of the Office of Judges and affirmed its Order on July 19, 2019.

       After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The medical records indicate that Mr. Fraley suffers from
                                                 3
conditions which can cause carpal tunnel syndrome. Further, the Office of Judges committed no
error in concluding that Dr. Mukkamala’s report is reliable. Dr. Mukkamala reviewed the treatment
notes, examined Mr. Fraley, and considered his preexisting, non-work-related conditions when
arriving at his conclusions.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: November 6, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                4